     Case 2:20-cv-00592-WBS-CKD Document 17 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GRANVAL G. HUNTER-HARRISON,                       No. 2:20-cv-00592-WBS-CKD P
      JR.,
12
                         Petitioner,
13                                                      ORDER
             v.
14
      M. ATCHLEY,
15
                         Respondent.
16

17          Petitioner is a state prisoner proceeding pro se and in forma pauperis in this federal habeas

18   action filed pursuant to 28 U.S.C. § 2254. Currently pending before the court is respondent’s

19   motion to dismiss the petition as untimely and unexhausted. ECF No. 11. In response, petitioner

20   has filed a motion for a stay (ECF No. 14), which respondent has opposed (ECF No. 15). As both

21   the timeliness issue and the request for a stay turn on when petitioner received timely notice of

22   the denial of his petition for review by the California Supreme Court, this court will require

23   petitioner to produce one complete copy of his prison mail log covering the entire time period

24   from July 1, 2018 through November 1, 2019. At present, petitioner has only submitted copies

25   of his prison mail card for the dates ranging from October 13, 2017-January 29, 2018; April 27,

26   2018-July 13, 2018; and a print-out dated November 27, 2019 documenting two mailings on

27   December 11, 2018 and July 25, 2019. ECF No. 1 at 38-41. The court finds the present record

28   insufficient to adjudicate the pending motions.
                                                       1
     Case 2:20-cv-00592-WBS-CKD Document 17 Filed 09/24/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that petitioner shall file one complete copy of

 2   his prison mail log covering the entire time period from July 1, 2018 through November 1, 2019

 3   within 21 days from the date of service of this order.

 4   Dated: September 23, 2020
                                                      _____________________________________
 5
                                                      CAROLYN K. DELANEY
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12   12/hunt0592.osc.mail.docx

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
